                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF GEORGIA
                                             AUGUSTA DIVISION


STEVEN HORTON,                                           *


         Plaintiff,                                      *
                                                         ■k


                  V.                                     ^                    CV    118-165
                                                         *


ALBERT REEVES, ROY REEVES,                               *
DURWOOD ''WOODY" DAVIS,                                  *
MCDUFFIE COUNTY,                                         *
                                                         *


         Defendants.                                     *




                                                   ORDER




         Before the Court are Defendant Davis's motion to dismiss or,

alternatively,                 for    a     more      definite         statement         (Doc.        14)     and

Defendants             Albert         Reeves,          Roy      Reeves        {"Individual              Moving

Defendants") ,             and        McDuffie         County's            (collectively,              "Moving

Defendants")            motion for judgment on the pleadings                              (Doc.       32) .    As

an   initial           matter,        the    Court     DENIES         AS   MOOT    Defendant           Davis's

motion      to    dismiss            (Doc.    14) .      After        Defendant         Davis     filed       his

motion.       Plaintiff              filed    an      amended         complaint.^          "It    is        well-




1 Defendant Davis filed and served his motion to dismiss or,                            alternatively,        for
a more definite statement on November 6,                      2018,    and Plaintiff filed its amended
complaint (Doc. 24) twenty-four days later, on November 30, 2018.  Pursuant to
Federal Rule of Civil Procedure 15, Plaintiff lacked the authority to file the
amended complaint:  "A party may amend its pleading once as a matter of course
within: (A) [twenty-one] days after serving it, or (B) if the pleading is one
to which a responsive pleading is required,                      [twenty-one] days after service of
a responsive pleading or [twenty-one] days after service of a motion under Rule
12(b),    (e) ,   or    (f),    whichever is earlier."            Fed. R. Civ.     P.   15(a) (1) .      "In all
established that an amended complaint super[s]edes an original

complaint       and   renders    the    original       complaint        without   legal

effect."         Renal    Treatment     Ctrs     Mid-Atl.,       Inc.     v.   Franklin

Chevrolet-Cadi1lac-Fontiac-GMC, No. 608CV087, 2009 WL 995564, at

*1 (S.D. Ga. Apr. 13, 2009) (quoting In re Wireless Tel. Fed. Cost

Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005)) (citing

Fritz V. Standard Sec. Life Ins. Co. of N.Y., 676 F.2d 1356, 1358

(11th Cir. 1982)); accord Dresdner Bank AG v. M/V Qlympia Voyager,

463 F.3d    1210,       1215 (11th     Cir.    2006)    (finding that the         prior

complaint "is no longer a part of the pleader's averments against

his adversary"); Malowney v. Fed. Collection Deposit Grp., 193

F.3d    1342,    1345    n.l   (11th   Cir.     1999)    ("An    amended       complaint

supersedes an original complaint.").               Here, the amended complaint

supersedes the original complaint effectively mooting Defendant

Davis's motion to dismiss or, alternatively, for a more definite

statement.




other cases, a party may amend its pleading only with the opposing party's
written consent or the court's leave."        Id. at 15(a)(2).
      Plaintiff filed his amended complaint twenty-four days after Defendants
served their motions to dismiss. Nevertheless, the Court retroactively allows
the amended complaint, and the amended complaint is deemed the operative
complaint as of its filing date, November 30, 2018. First, ''[t]he court should
freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2). Second,
"[o]rdinarily, a party must be given at least one opportunity to amend before
the district court dismisses the complaint."    Corsello v. Lincare, Inc., 428
F.3d 1008, 1014 (11th Cir. 2005) (per curiam). Accordingly, the Court excuses
Plaintiff's failure to comply with the Federal Rules of Civil Procedure this
time.
      The Court now turns to Moving Defendant's pending motion for

judgment on the pleadings.            Although Plaintiff's Amended Complaint

contains four counts, Plaintiff voluntarily dismissed Count III

and Count IV as to all defendants.           (See Voluntary Dismissal, Doc.

35; Order, Doc. 36.)           Thus, the remaining counts are as follows:

      Count I:        Section 1983 claim for malicious prosecution;

      Count II:       Section    1983 claim for     violation    of Plaintiff's

                      right to substantive due process.

(Am. Compl., Doc. 24, at 22-27.)           For the reasons contained herein,

the Court GRANTS Moving Defendants' motion for judgment on the

pleadings.


                                 I.   BACKGROUND


      The Court outlines only the facts relevant to its findings as

to   Counts   I     and   II   and,   notably,   only   as    related    to   Moving

Defendants.         Plaintiff details background            situations occurring

before he was first brought into the custody of McDuffie County in

2011.     Because this background is not directly relevant to this

Order, the Court summarizes the events.

        In 2007, Plaintiff states he witnessed a fatal two-vehicle

accident,     and    Defendant Albert      Reeves   (^'A.    Reeves"),    a   police

investigator with the McDuffie County Sheriff's Office, arrived at

the scene.        (Am. Compl., SISI 6, 10.)      Plaintiff and A. Reeves did
not speak at the scene of the accident, but, thereafter, A. Reeves

hired Plaintiff to install countertops.^               (Id.      11, 13.)

       Later, a wrongful death suit was brought in connection with

the 2007 accident.         (Id. SI 14.)    Plaintiff and A. Reeves were both

used as witnesses, but, because of their differing accounts of the

accident.    Plaintiff       offers   statements      showing    that   A.   Reeves

treated Plaintiff with hostility.             (See, e.g., id. SISI 16-17, 24-

25, 29.)

       In March of 2010, Plaintiff and his wife separated, and his

wife    obtained     a    temporary   protective       order     (^'TPO")    against

Plaintiff.    (Id. SI 18.)      The next month, the couple reconciled and

the TPO was dismissed.         (Id. SI 19.)

A. Arrest for Battery and Release on Bond

       On October 27, 2011, A. Reeves and other non-party officers

responded to a reported domestic disturbance at Plaintiff's home.

(Am. Compl.,       SI 30.)     Plaintiff    was    arrested     and   charged   with

misdemeanor battery.         (Id.) After his arrest. Plaintiff was housed

at McDuffie County Jail.          (Id. SI 31.)       Defendant Roy Reeves ("R.

Reeves"), A. Reeves's father, was a jail administrator at McDuffie

County jail when Plaintiff arrived.               (Id. SISI 5, 31.)

       On October        28, 2011, Plaintiff was released             on bond   with

pretrial release conditions.              (Id. SI 33.)     One such condition.



2 In 2007, Plaintiff owned his own custom countertop installation business.
{Am. Compl., 3 9.)
referred to by the parties as the "no-contact" condition, required

Plaintiff to cease all contact with his wife.           (Id. SISI 33, 44; Br.

Resp. to Mot. for J. Pleadings, Doc. 34, at 3.)          R. Reeves prepared

and signed the bond order with the "pre-printed name of Magistrate

Judge W. Bryant Swan who was out of town at the time and had not

given any instructions, either telephonically or electronically,

to R. Reeves or any other jail staff regarding the bond order."

(Am. Compl., H 33.)        In 2016, "R. Reeves testified that the manner

in which the bond order was procured was part of the normal policy

and practice of the McDuffie County jail."            (Id. SI 116.)

       Apparently, Plaintiff lived at home for some period of time

after being released on bond.          (Compare Br. Resp. to Mot. for J.

Pleadings, at 18 ("[Plaintiff] and his wife continued to reside

together after [Plaintiff] was arrested for simple battery."),

with Reply Supp. Mot. for J. Pleadings, Doc. 37, at 8 ("Plaintiff

lived with his wife for three days after he bonded out of jail

under the ^no contact' bond condition." (emphasis in original).)

Plaintiff alleges that in November of 2011, non-defendant officers

threatened Plaintiff's wife to incentivize her to leave Plaintiff.


(Am.   Compl.,   SI 34.)      That   same   month.   Plaintiff's    wife   told

Plaintiff she wished to separate.            (Id. SI 39.)    On January 19,

2017, Plaintiff "signed a consent order to pay child support,"

which Judge Roger W. Dunaway Jr. subsequently signed.              (Id. SI 40.)

From November 1, 2011, to February 29, 2012, Plaintiff states he
regularly    communicated      with   his   wife    "primarily    about    their

children or their separation."         (Id. SI 41.)

B. Arrest for Aggravated Stalking

     "Around     or    about   February     29,    2012,    following     alleged

complaints by [Plaintiff's wife] to local law enforcement that

[Plaintiff] was contacting her in violation of the October 28,

2011, bond order, McDuffie County Sheriff's deputies obtained an

arrest warrant for [Plaintiff] for aggravated stalking."                     (Am.

Compl., SI 44.)       These deputies arrested Plaintiff that same day.

(Id.)     In brief. Plaintiff clarifies that A. Reeves was one of the

deputies who obtained the arrest warrant.             (Br. Resp. to Mot. for

J. Pleadings, at 4.)

     On April 12, 2012, a bond hearing was held for Plaintiff's

aggravated stalking charge before Judge Dunaway.                  (Am. Compl.,

SI 57.)    The State's attorney. Defendant Durwood Davis — who is not

a party to the motion before the Court — objected to the court

setting bond before completion of an already ordered mental health

evaluation of Plaintiff could be completed.^               (Id. SISI 57-58.)   It

was at this hearing that Plaintiff's defense attorney informed

Judge Dunaway that Plaintiff s wife initiated some contact with

Plaintiff    while    the "no-contact" bond        condition   was   in   effect.



3 In the Amended Complaint, Plaintiff mentions only that Defendant Davis made
statements concerning Plaintiff's mental stability.   (Am. Compl., 1 57.) In
brief. Plaintiff states, "A. Reeves informed the trial court that, in his
opinion, [Plaintiff] was unstable, and Defendant Davis concurred and moved for
a psychiatric evaluation."   (Br. Resp. to Mot. for J. Pleadings, at 5.)

                                       6
(Id. SI 59.)      While in custody, Plaintiff and his wife executed

their divorce.''      (Id. SI 70.)

C. Grand Jury Indictment and Guilty Plea

     A McDuffie County grand jury indicted Plaintiff on three

counts of aggravated stalking on June 19, 2012.                 (Am. Compl.,

SI 72.)   The next day. Plaintiff was released on bond.           (Id. SI 73.)

Within a few days of being released. Plaintiff states A. Reeves

drove to his home, ''lowered his car window, and made a statement

to the effect that 'I'm still going to get you.'"             (Id. SI 74.)    In

August of 2012, Plaintiff "pled not guilty to one charge of simple

battery and three counts of aggravated stalking."                 (Id. SI 77.)

Plaintiff later changed his plea, "on the advice of his defense

attorney," to a plea of guilty "to one felony count of aggravated

stalking and one misdemeanor count of simple battery." (Id. SI 78.)

According    to    Plaintiff,     "[t]he    sole   factual    basis   for    the

aggravated     stalking charge,      as    alleged in   the   indictment and

restated in the        plea   hearing, included the element of having

'violated a condition of pre[]trial release' as set forth in the

conditions of the pre[]trial release order issued on October 28,

2011."    (I^ SI 79.)

      Plaintiff was sentenced to ten           years of probation for the

aggravated stalking conviction and one year of probation for the


'' Plaintiff takes issue with the circumstances surrounding the divorce.     (Am.
Compl., 13 68, 70.)   The circumstances, as alleged by Plaintiff, do not include
or reference Moving Defendants.
simple battery conviction, to              run concurrently.            (Id.    SI 80.)

Before concluding the sentencing hearing. Judge Dunaway inquired

as to whether a TPO was in place.               (Id. SI 81.)        Defendant "Davis

informed the Court there was a TPO in place"; Defendant Davis's

statement was, according to Plaintiff, "a blatant falsity."                      (Id.)

Judge Dunaway then ordered the execution of a permanent protective

order requiring Plaintiff "to refrain from any contact with his

ex-wife and minor children."             (Id. SI 82.)

D. Post-Conviction Arrests


       After being released from custody. Plaintiff was brought in

by non-defendant officers multiple times for alleged probation

violations and failure to pay child support.                   {Am. Compl., SISI 94-

104.)        Plaintiff's   only    mention      of   either    of    the   Individual

Defendants during this time is that after one arrest, the arresting

officer "inquir[ed] as to why he was arresting {Plaintiff] again,"

and R. Reeves took over processing Plaintiff and processed him

directly into the general population.                (Id. SISI 106-07.)    According

to   Plaintiff,     processing      in   this    way   is   "contrary      to   normal

practice and procedure."           (Id. SI 107.)

E. Final Arrest and Petition for Writ of Habeas Corpus

       Plaintiff states he felt "he was no longer safe in McDuffie

County" and lived under "an assumed persona until August tof] 2016,

when    he   was   arrested   in   Liberty      County   for   driving     under   the

influence and several other charges."                (Am. Compl., SISI 111, 113.)


                                           8
While still in Liberty County jail, Plaintiff petitioned for a

writ of habeas corpus in September of 2016 in McDuffie County

Superior Court.     (Id.)    On October 12, 2016, a hearing was held

before Judge Dunaway.       (Id. SI 114.)    That same day. Judge Dunaway

vacated Plaintiff's aggravated stalking conviction.               (Id. SI 118.)

As stated by Plaintiff, ''One of the findings the court made was

that, in the absence of a magistrate judge, a bond order setting[]

conditions of bond    could    not   have been legally issued for the

misdemeanor family-violence battery charge, and that therefore

[Plaintiff]   could   not    possibly   have    committed   the    offense   of

aggravated stalking."       (Id. SI 118.)      Plaintiff filed this action

on October 2, 2018.     (See Compl., Doc. 1.)


                        II.    LEGAL STANDARD


      "After the pleadings are closed — but early enough not to

delay trial — a party may move for judgment on the pleadings." Fed.

R. Civ. P. 12(c).     "Judgment on the pleadings is proper when no

issues of material fact exist, and the moving party is entitled to

judgment as a matter of law based on the substance of the pleadings

and any judicially noticed facts."          Cunningham v. Dist. Attorney's

Office for Escambia Cty., 592 F.3d 1237, 1255 (11th Cir. 2010).

When considering a motion for judgment on the pleadings, the Court

must "accept as true all material facts alleged in the non-moving

party's pleading, and . . . view those facts in the light most
favorable to the non-moving party."                Perez v. Wells Farqo N.A.^

774 F.3d 1329, 1335 (11th Cir. 2014).


                             Ill.    DISCUSSION


      Moving Defendants argue for judgment in their favor as to

Counts I and II.       Moving Defendants argue: (A) Individual Moving

Defendants are entitled to qualified immunity as to Count I; (B)

Count     II   is   barred     by    the    statute       of    limitations^;     and

(C) Defendant McDuffie County is not liable under Counts I or II.

(Mot. for      J.   Pleadings,      at   4-14.)     The   Court    addresses     each

argument in turn.

A. Qualified Immuni-by

      Individual      Moving     Defendants       move    for    judgment   as     to

Plaintiff s malicious prosecution claim on grounds that they are

entitled to qualified immunity. Qualified immunity is a judicially

created    affirmative    defense        under    which   ^^government   officials

performing discretionary functions                generally are shielded from

liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of

which a reasonable person would have known." Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982).




5 At this stage in the litigation, Moving Defendants do not argue that
Plaintiff's malicious prosecution claim is barred by the statute of limitations.
(Mot. for J. Pleadings, Doc. 32, at 4 n.2.)

                                           10
      For qualified immunity to apply, a public official first has

to show    he was ^^acting       within the scope of his discretionary

authority when the allegedly wrongful acts occurred."                    Lumley v.

City of Dade City, 327 F.Sd 1186, 1194 (llth Cir. 2003) (citations

omitted).       To determine whether a government official was acting

within the scope of his discretionary authority, courts consider

whether the official ''was (a) performing a legitimate job-related

function (that is, pursuing a job-related goal), (b) through means

that were within his power to utilize."               Holloman ex rel. Holloman

V. Harland, 370 F.3d 1252, 1265 (llth Cir. 2004).                Once a defendant

establishes      that    he   was    "acting     within      [his]    discretionary

authority, the burden shifts to the plaintiff to demonstrate that

qualified immunity is not appropriate" by showing the facts as

pleaded by the non-movant reveal that the defendant's conduct

violated    a    constitutional       right     and   that    right    was   clearly

established.      Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312,

1319 (llth Cir. 2016); Lumley, 327 F.3d at 1194.

      Plaintiff         argues      that    Individual        Moving     Defendants

maliciously prosecuted him.            The Eleventh Circuit has recognized

"malicious prosecution as a violation of the Fourth Amendment and

a   viable constitutional tort cognizable under [Section] 1983."

Wood V. Kesler, 323 F.3d 872, 881 (llth Cir. 2003).                    As a Section

1983 claim, malicious prosecution "provide[s] a broad remedy for




                                           11
violations of federally protected civil rights."                       Blue v. Lopez,

901 F.3d 1352, 1359-60 (llth Cir, 2018).

        Malicious prosecution requires a plaintiff to ^'prove (1) the

elements of the common law tort of malicious prosecution[] and

(2) a violation of [his] Fourth Amendment right to be free from

unreasonable seizures."               Black v. Wigington, 811 F. 3d 1259, 1266

(llth    Cir.       2016).      The    common[]law        elements    include: 'Ml) a

criminal       prosecution      instituted       or      continued    by   the   present

defendant; (2) with malice and without probable cause; (3) that

terminated in the plaintiff accused's favor; and (4) caused damage

to the plaintiff accused." Id. The "unreasonable seizure" element

of a malicious prosecution claim "requires a seizure 'pursuant to

legal process.'"            Id. at 1267 (quoting Heck v. Humphrey, 512 U.S.

477, 484 (1994)).             "Legal process includes an arrest warrant."

Id.          The    Court     separately     analyzes        Plaintiff's     malicious

prosecution claim against (1) R. Reeves and (2) A. Reeves.

        1.   R. Reeves


        There is a dispute as to whether R. Reeves was acting within

his discretionary authority.               The alleged actions, however, are

insufficient to lead to a claim of malicious prosecution.                           Thus,

the Court begins and ends its analysis by determining that R.

Reeves       did   not   violate      Plaintiff's     constitutional       right.     See

Bennett v. Parker, 898 F.2d 1530, 1534 (llth Cir. 1990) (stating

that    when       addressing    the    defense     of    qualified    immunity, "the


                                            12
district courts should first focus on whether the plaintiff has

established a constitutional violation before determining whether

material     issues      of   fact   are      present."); see          also   Mitchell     v.

McKeithen, 672 F. App'x 900, 902 (11th Cir. 2016) (''We conclude

there was no constitutional violation.                    This conclusion leaves us

with   no    need   to    evaluate       the    district       court's      finding   about

qualified immunity, so we do not.").

       The   only     action        Plaintiff        alleges      R.    Reeves     took    to

maliciously     prosecute          him   was   filling      out    the      bond   with    the

pretrial bond conditions.                Under the first prong of a malicious

prosecution claim, R. Reeves cannot be found liable under the

common law tort of malicious prosecution because he in no                                  way

instituted or continued Plaintiff's criminal prosecution.

       In analyzing the elements of the common law tort of malicious

prosecution, the Eleventh Circuit "has looked to both federal and

state law."         Wood, 323        F.3d     at 881.      But "a       Fourth Amendment

malicious prosecution claim under [Section] 1983 remains a federal

constitutional claim, and its elements and whether they are met

ultimately are controlled by federal law."                     Blue, 901 F.3d at 1358

(quoting Wood, 323 F.3d at 882).

       The only "'proper targets' of a malicious prosecution claim

are    individuals       involved        in    the    decision         to   prosecute      the

plaintiff."         Blair     v.   McCollum,        No.   1:06-CV-1345-BBM,         2008    WL

11406006, at *5 (N.D. Ga. Jan. 7, 2008) (citing Eubanks v. Gerwen,


                                               13
40 F.3d 1157, 1160-61 {11th Cir. 1994)).           Although a defendant who

does   not    expressly initiate    the       prosecution       may    be   a   proper

defendant for malicious prosecution, the plaintiff must show the

defendant     ^Mirectly   or   indirectly       urge[d]     a    law    enforcement

official to begin criminal proceedings."              King v. King, 342 F.

Supp. 3d 1364, 1380-81 (M.D. Ga. Sept. 20, 2018) (quoting Willis

V. Brassell, 469 S.E.2d 733, 737 (Ga. Ct. App. 1996)) (holding a

jury could reasonably find the ex-police officer and non-attorney

investigator ^^jointly prosecuted [the plaintiff] without probable

cause" because a jury could find they reported to law enforcement

and investigated a crime they knew did not provide probable cause

for an arrest) (applying Georgia law); cf. Eubanks, 40 F.3d at

1160-61      (finding   officers   did    not    maliciously          prosecute    the

plaintiff when they ''turn[ed] over all relevant information about

the matter to the State Attorney" because ''they did not make the

decision as to whether or not to prosecute [the plaintiff][,] nor

did they act in such a way as improperly to influence the decision

by the State Attorney in that regard.").             Furthermore, in Willis,

the Georgia Court of Appeals established a line:

       [B]etween   cases where a     party directly or indirectly
       urges a law enforcement official to begin criminal
       proceedings and cases where a party merely relays facts
       to an official who then makes an independent decision to
       arrest or prosecute.    In the former case there is
       potential liability for malicious prosecution; in the
       latter case there is not.    It is clear, though, that
       initiation of the criminal action need not be expressly
       directed by the party to be held liable.                 A distinction

                                         14
       must be taken between actually instigating or procuring
       the institution of criminal proceedings and merely
       laying information before a law enforcement official
       without in any way attempting to influence his judgment.

469 S.E.2d at 737 (citation and internal quotation marks omitted).

       Here, Plaintiff does not allege R. Reeves took any action

regarding the decision to arrest or prosecute Plaintiff.                              Nor does

Plaintiff      allege       R.    Reeves       conveyed         any     information      about

Plaintiff to anyone, much less officers involved in the decision

to arrest      Plaintiff.          Thus,     R.     Reeves cannot be           said to    have

directly or indirectly urged law enforcement to initiate the

prosecution.             Having        found        no     constitutional           violation.

Plaintiff's claim that R. Reeves maliciously prosecuted Plaintiff

fails on the merits as a matter of law.


       2.    A. Reeves


       Plaintiff does not challenge that A. Reeves was acting within

his    discretionary        authority.            (See   Br.     Resp.    to     Mot. for   J.

Pleadings, at 12-15.)             As such, A. Reeves is entitled to qualified

immunity unless his conduct violated Plaintiff s constitutional

right and that right was clearly established.                          The Court begins by

analyzing      whether,      under       the      common        law    tort    of    malicious

prosecution,      there      is    evidence         that    A.    Reeves       instituted   or

continued Plaintiff's criminal prosecution.                           The Court finds there

is    not.     Thus,   A.    Reeves cannot           be found to          have    maliciously

prosecuted      Plaintiff        and    A.     Reeves      is    entitled      to    qualified



                                               15
immunity   as      to   Plaintiff's        Section       1983    claim    of    malicious

prosecution.

      Plaintiff s        only       argument      that    A.     Reeves     maliciously

prosecuted      him     is   that     '^^McDuffie    County       Sheriff s      deputies

obtained      an   arrest       warrant     for     [Plaintiff]       for       aggravated

stalking."      The Court assumes A. Reeves participated in obtaining

an arrest warrant as specified by Plaintiff in his response.                         Thus,

the   Court    determines        whether    A.      Reeves      violated    Plaintiffs

constitutional right through his role in obtaining a warrant to

arrest Plaintiff for alleged aggravated stalking.

      An officer may be liable for applying for a warrant if ""he

should   have      known     that    his   application          ^failed    to    establish

probable cause.'"            Black, 811 F.3d at 1267 (quoting Kelly v.

Curtis, 21 F.3d 1544, 1553 (11th Cir. 1994)); s^ also Kjellsen v.

Mills, 517 F.3d 1232, 1237 (11th Cir. 2008)                        fBecause lack of

probable cause is a required element to prove a [Section] 1983

claim for malicious prosecution in violation of the Constitution,

the existence of probable cause defeats the claim."); Wal-Mart

Stores, Inc. v. Blackford, 449 S.E.2d 293, 294 (Ga. 1994) ("The

gravamen of the complaint is the absence of probable cause on the

part of the person instituting the prosecution.").                          "Under this

standard, . . . the          question       is    not     whether     probable       cause

actually existed; rather, the question is whether the officer had




                                            16
^arguable' probable cause."          Carter v. Gore, 557 F. App'x 904, 908

(11th Cir. 2014) (internal punctuation omitted).

       In   determining    whether     an    officer    had    arguable       probable

cause, we look to the "facts and circumstances within the officer's

knowledge."       Michigan v. DeFillippo, 443 U.S. 31, 37 (1979); see

also United States v. Lyons, 403 F.3d 1248, 1253 (11th Cir. 2005).

A   neutral   magistrate    issuing     the    arrest    warrant     provides     the

applying officer with a "shield of immunity" because it "is the

clearest    indication    that   the    officers   acted       in   an   objectively

reasonable manner."       Taylor v. Taylor, 649 F. App'x 737, 744 (11th

Cir. 2016).       But officers are not entitled to qualified immunity

if they "fabricated or unreasonably disregarded certain pieces of

evidence to establish probable cause or arguable probable cause."

Kingsland v. City of Miami, 382 F.3d 1220, 1233 (11th Cir. 2004).

       Because the warrant was to arrest Plaintiff for aggravated

stalking in violation of the bond condition. Plaintiff must show

A. Reeves lacked arguable probable cause to believe Plaintiff

committed that offense.          As provided in Georgia Code section 16-

5-91(a): "A person commits the offense of aggravated stalking when

such    person,    in   violation      of    a . . . condition           of   pretrial

release, . . . places       under      surveillance,      or    contacts       another

person at or about a place or places without the consent of the

other person for the purpose of harassing and intimidating the

other person."


                                        17
       Plaintiff argues A. Reeves lacked probable cause because:

(a) the pretrial conditions in the bond order were invalid; thus,

could not be violated; and (b) Plaintiff did not violate the ''no-

contact" bond condition because "contact between [Plaintiff] and

his wife was consensual, ongoing, also initiated by his wife, and

as alleged is merely 'contact,' not rising to the level of conduct

required to allege aggravated stalking."            (Br. Resp. to Mot. for

J. Pleadings, at 18-19.)        According to Plaintiff, his points show

"that under the totality of the circumstances[,] all the elements

necessary   to   allege    arguable     probable    cause    for   aggravated

stalking were utterly absent when [A. Reeves] applied for an arrest

warrant."   (Id. at 19.)

            a. Relying on the Validity of the Bond

       Expanding on his first argument. Plaintiff states that "the

bond issuance statute is clear" that the bond is invalid.                (Br.

Resp. to Mot. for J. Pleadings, at 19.)                 Because the bond is

clearly invalid. Plaintiff argues that the applying officer lacked

arguable probable cause to apply for an arrest warrant based on

the violation of the invalid bond.


       A. Reeves states he relied on the validity of the pretrial

bond   order.    (Mot.    for   J.   Pleadings,    at   9-10.)     Plaintiff's

arguments that R. Reeves violated the Georgia statute does not

necessarily mean, without more, that A. Reeves lacked probable

cause for relying on the bond order.        Plaintiff offers no facts to


                                      18
suggest that A. Reeves had any reason to doubt the bond's validity.

All Plaintiff alleges is that 'Mt]he order contained the original

signature of R. Reeves and the pre-printed name of Magistrate Judge

W. Bryant Swan who was out of town at the time and had not given

any instructions, either telephonically or electronically, to R.

Reeves or any other jail staff regarding the bond order."                    This

statement imputes no knowledge as to the validity of the bond on

A. Reeves.       The Court finds that without any allegations that A.

Reeves    had    reason   to   believe   the   bond   condition   were   invalid.

Plaintiff's argument is unsupported.

     The fact that other individuals also believed the bond and

conditions were valid supports the fact that A. Reeves reasonably

relied on the bond.       Plaintiff's lawyer advised him to plead guilty

to violating the bond condition, and a judge accepted the guilty

plea.    Without evidence that A. Reeves had reason to know the bond

conditions were invalid, the Court finds no reason to conclude A.

Reeves lacked       arguable    probable cause to apply for the arrest

warrant.        Therefore, A. Reeves cannot be found to have violated

Plaintiff's constitutional right for relying on the validity of

the bond.


             b. Facts that Plaintiff Violated the ''No-Contact^'' Bond
                  Condition


        As to Plaintiff's second argument. Plaintiff admits that his

wife complained to "local law enforcement that [Plaintiff] was



                                         19
contacting her in violation of the October 28, 2011, bond order."

Upon that complaint, ^^McDuffie County Sheriff's deputies obtained

an    arrest     warrant     for    [Plaintiff]         for    aggravated           stalking."

Plaintiff is correct that, under Georgia law, contact amounting to

aggravated       stalking     requires      the     contact         to    be     done    "for     a

^harassing      and   intimidating'       purpose."            Johnson         v.   State,      449

S.E.2d    94,    96   (Ga.    1994).        Here,      however,          the    Court     is    not

determining whether Plaintiff engaged in aggravated stalking, but

whether, after receiving the complaint from Plaintiff s wife, A.

Reeves had arguable probable cause to apply for the arrest warrant.

The Court finds he did.


      "[G]enerally, an officer is entitled to rely on a victim's

criminal    complaint as support for                   probable      cause."            Myers    v.

Bowman, 713 F.3d 1319, 1326-27 (11th Cir. 2013) (quoting Rankin v.

Evans, 133 F.3d 1425, 1441 (11th Cir. 1998)).                        Plaintiff points to

no evidence showing A. Reeves had reason to believe Plaintiff's

wife's complaint was untrustworthy or unreliable.                              See Taylor, 649

F. App'x at 744-45.

       The only remaining evidence that could show Plaintiff did not

violate    the    bond     order    is   evidence       that    Plaintiff s             wife    had

initiated other contact with Plaintiff and Plaintiff resided with

his      wife     for      some      time     after           the         bond      was        set.

Plaintiff — carrying          the    burden       of    showing          A.    Reeves     is    not

entitled to qualified immunity — has not shown A. Reeves was aware


                                            20
of these facts when he applied for the arrest warrant.                  Plaintiff

provides       that    the   facts    pertaining    to   this    contact   between

Plaintiff and his wife came out in the April 12, 2012 bond hearing

two months after A. Reeves applied for the arrest warrant.

     In addition to A. Reeves knowing the victim complained, a

grand jury then indicted Plaintiff for three counts of aggravated

stalking, which, as acknowledged by Plaintiff, is ^^prima facie

evidence that probable cause existed for the prosecution."                   Kelly

V. Serna, 87 F.3d 1235, 1241 (11th Cir. 1996); (Br. Resp. to Mot.

for J. Pleadings, at 19.)

     Based on the facts as alleged by Plaintiff, the Court is

unable    to    find    A.   Reeves   lacked    arguable   probable    cause   for

applying for the arrest warrant.                As such, A. Reeves cannot be

found to have violated Plaintiff's constitutional right, and he is

entitled to qualified immunity.

B. SubsbantIve Due Process Claim's Statute of Limitation

     Moving Defendants' statute of limitations challenge applies

only to claims within Count II.                Turning to Count II, Plaintiff

appears    to    concede      that    certain    independent     substantive   due

process claims are barred, including any potential due process

claim for false arrest or false imprisonment.                   (See Br. Resp. to

Mot. for J. Pleadings, at 9 n.lO.)               That leaves only Plaintiff's

Section 1983 claim that Moving Defendants violated his right to

freedom of intimate association.               (See Am. Compl., at 25-27.)


                                          21
       Moving Defendants state that a substantive due process claim

for violating Plaintiff's right to freedom of intimate association

claim is barred by the statute of limitations.                          The parties to

this motion do not dispute that the statute of limitations for

this claim is two years.              (Mot. for J. Pleadings, at 4; Br. Resp.

to Mot. for J. Pleadings, at 10 n.ll.)                    All events complained of

by Plaintiff supporting his substantive due process claim occurred

before 2013.       According to Defendant, then, it follows that this

claim is barred.


       Plaintiff responds that his substantive due process claim did

not accrue until his conviction was vacated on October 16, 2016.®

(Br. Resp. to Mot. for J. Pleadings, at 10, 10 n.ll.)                             Thus, the

question for the Court to decide is when Plaintiff's Section 1983

claim for violation of his right to freedom of intimate association

accrued.


          1. Accrual of Section 1983 Claims


       The general rule in Section 1983 cases is that "the statute

of limitations does not begin to run until the facts which would

support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights." Mullinax

V. McElhenney, 817 F.2d 711, 716 (11th Cir. 1987) (quoting Calhoun

V. Ala. Alcoholic Beverage Control Bd., 705 F.2d 422, 425 (11th


6 Plaintiff brought this suit on October 2, 2018.           (See Compl.)     Therefore, if
this   claim   accrued   when   his   conviction   was   vacated   on   October    16,   2016,
Plaintiff brought the claim within the two-year statute of limitations.

                                            22
Cir. 1983)).     As stated by the Supreme Court, "accrual occurs when

the    plaintiff       has   a     complete            and    present       cause     of

action, . . . that is, when the plaintiff can file suit and obtain

relief."     Wallace v. Kato, 549 U.S. 384, 388 (2007) (quotation

marks and internal citations omitted).

      The   Supreme    Court,    in    Heck       v.   Humphrey,     carved    out    an

exception to normal accrual rules for certain Section 1983 claims.

512 U.S. 477, 489-90 (1994).          The Supreme Court provided, "Just as

a cause of action for malicious prosecution does not accrue until

the   criminal    proceedings      have      terminated       in    the    plaintiff s

favor, . . . so also a [Section] 1983 cause of action for damages

attributable to an unconstitutional conviction or sentence does

not accrue until the conviction or sentence has been invalidated."

Id. at 489-90.     Under Heck, a plaintiffs Section 1983 claim does

not accrue until his conviction or sentence has been vacated only

if a judgment in favor of the plaintiffs Section 1983 claim "would

necessarily imply the invalidity of his conviction or sentence."

Id. at 487; see also Pritchett v. Farr, 592 F. App'x 816, 817 (11th

Cir. 2014).      As interpreted by the Eleventh Circuit, the standard

means that "as long as it is possible that a [Section] 1983 suit

would not negate the underlying conviction, then the suit is not

Heck-barred."         Pritchett,      592    F.    App'x     at    818    (emphasis   in

original).




                                            23
      The Heck inquiry is ^^fact-specific . . . requiring careful

review."     Abusaid v. Hillsborough Cty. Bd. of Cty. Comm^rs, 405

F.3d 1298, 1316 n.9 (11th Cir. 2005).         "[A] judge must compare the

[Section] 1983 claims and the crimes of conviction to determine,

if the claims were successful, they would implicate the validity

of the state conviction by negating an element of the crime."

McDowell Bey v.     Vega, 588     F. App'x    923, 926 (11th Cir. 2014)

(''Because an unlawful search or arrest for lack of a warrant or

probable cause may be followed by a valid conviction, a successful

[Section] 1983 suit for a Fourth Amendment seizure violation does

not   necessarily    implicate      the    validity     of   the   subsequent

conviction."), cf. Dukes v. Miami-Dade Cty., 232 F. App'x 907, 912

(11th Cir. 2007) (stating "[t]here is no object of a post-arrest

cover-up by the [d]efendants that does not implicate the validity

of [the plaintiff's] conviction for fleeing and eluding because

any conspiracy to conceal or falsify the record regarding the

[d]efendants'      actions       impugns     the     soundness     of   [the]

conviction.").


      2. Accrual    of   Plaintiff's       Section    1983   Substantive   Due
           Process Claim


      Here, Plaintiff's conviction and sentence were for aggravated

stalking.    Plaintiff's Section 1983 claim is for violation of his

right to intimate association.             Plaintiff claims his right to

intimate association       was   violated by the custom of delegating



                                      24
authority     to ''McDuffie     County      jail     administrators         to   waive   a

defendant's right to a hearing before a judge on the issue of bond

and further issue purported pre[]trial conditions of release under

the   guise   of a     court order";        Defendant A.       Reeves encouraging

Plaintiff's     wife    to   leave    him;       Defendant    ^^Davis       interjecting

himself     into     [Plaintiff]'s         divorce      proceedings";         Defendants

pressuring     Plaintiff's       wife      and     Plaintiff      to    divorce;       and

^^Defendants willfully misle[ading] the court as to [Plaintiff]'s

mental    state     portraying       him    as     unstable    and      a    danger      to

[Plaintiff's wife], and further willfully misle[ading] the court

to believe a protective order was in effect either at the time of

arrest of thereafter."^          (Am. Compl.,             132-34.)

      These    events    all    occurred         well   outside    the       statute     of

limitations.       Plaintiff argues his substantive due process claim,

however, did not accrue until October 2016 when his conviction was

vacated because this claim ^^stem[s] directly from [the] unlawful

conviction and sentence triggering Heck."                    (Br. Resp. to Mot. J.

Pleadings, 11.)        The Court disagrees.

      Finding that Moving Defendants violated Plaintiff s right to

intimate association does not necessarily implicate the validity

of    Plaintiff's      aggravated       stalking        conviction.           Given    the

different     ways     Moving    Defendants          allegedly     interfered          with


  Although Plaintiff groups all defendants here as being part of the hearing
leading to the permanent protective order, Plaintiff specifies only Defendant
Davis as being part of the hearing.        (See Am. Compl.,       78-82.)

                                            25
Plaintiff s    right    to    intimate       association,     it    is     certainly

possible   that   a   judgment    for    Plaintiff    would      not     negate      his

underlying    aggravated      stalking    conviction,       to     which       he   pled

guilty.    Furthermore, the       Second Circuit dealt with                a   similar

question and found, "To the extent that [the pjlaintiff challenges

the prosecutor's statements as prejudicial to his defense, his

claim is barred by Heck.         But to the extent that [the p]laintiff

is raising a substantive due process claim based on his interest

in familial association, . . . his claim does not implicate the

validity of his conviction and should not have been dismissed under

Heck."     Zarro v. Spitzer, 274 F. App'x 31, 35 (2d Cir. 2008)

(internal citation omitted).

      Following this logic, if Plaintiff were to bring a Section

1983 challenge based on how Defendants' actions affected his actual

conviction or sentence, the Section 1983 challenge might then

necessarily implicate the validity of his conviction.                      Plaintiff

maintaining only that the actions taken violated his right to

familial     association,      however,        does   not.          Consequently,

Plaintiff s substantive due process claim does not fall under Heck,

and   Plaintiff s     claim   accrued    well    before   his      conviction        was

vacated.     As such. Plaintiff's claim that Defendants violated his




                                        26
substantive     due   process    claim    is    barred   by    the   statute   of

limitations.®


C. Defendant McDuffie County's Liability

     The parties to this motion do not dispute that McDuffie County

cannot be held vicariously liable for acts or omissions of the

Sheriff's Deputies.       (Mot. for J. Pleadings, at 11-12; Br. Resp.

to Mot. for     J. Pleadings, at 23-25); Reply Supp. Mot. for J.

Pleadings, at 12); see also Hoefling v. City of Miami, 811 F.3d

1271, 1279 (11th Cir. 2016).             McDuffie County, however, may be

held liable under Section 1983 if it ^'had a policy, custom, or

practice that caused the deprivation." Hoefling, 811 F.3d at 1279.

It is true that Plaintiff need not identify the exact policymakers,

but Plaintiff, at this stage, must ^'allege a policy, practice, or

custom    of    [McDuffie       County]       which   caused     [the    alleged

constitutional violation]".        Id. at 1280; see also Harvey v. City

of Stuart, 296 F. App'x 824, 826 (11th Cir. 2008) (a '^plaintiff

must identify a municipal policy or custom that caused his injury"

(citation and internal quotation marks omitted)).               Plaintiff fails

to hold McDuffie County liable because he fails to point to any

policy, practice, or custom of McDuffie County.

      Plaintiff's entire argument is that ^'the magistrate's policy

is the direct cause of deprivations of [Plaintiff]'s Fourth and



® Although Defendant Davis is not a party to this motion, the Court's decision
applies to Count II of the /^mended Complaint as brought against all Defendants,

                                         27
Fourteenth Amendment rights." (Br. Reap, to Mot. for J. Pleadings,

at 25.)      According to Plaintiff, Magistrate Judge Swan created the

unlawful policy around setting bond conditions because he "is the

only figure empowered to create or implement a policy or practice

related to bond schedules or setting bond conditions."            (Br. Reap,

to Mot. for J. Pleadings, at 25.)          It is true that Magistrate Judge

Swan's actions could be considered as creating a policy or custom,

but not one that McDuffie County is liable for because "local

governments can never be liable under [Section] 1983 for the acts

of those whom the local government has no authority to control."

Turquitt v. Jefferson Cty., 137 F.3d 1285, 1292 (11th Cir. 1998).

      According to the Eleventh Circuit, "We may not assume that

final policymaking authority lies in some entity other than that

in   which    state law    places it. . . . To the        contrary, we   must

respect      state   and   local    law's    allocation    of   policymaking

authority."      McMillian v. Johnson, 88 F.3d 1573, 1577 (11th Cir.

1996), aff'd sub nom.,ss McMillian v. Monroe Cty., 520 U.S. 781

(1997) (internal citations omitted) (quoting City of St. Louis v.

Praprotnik, 485 U.S. 112, 125-26, 131 (1988)).              Under Georgia's

Constitution, there        are   select officers that are       specifically

"county officers", such as "[t]he clerk of the superior court,

judge of the probate court, and sheriff."            Ga. Const, art. 9, § 1,

SI III(a).     Magistrate courts are under the judicial branch of the

State, and magistrate judges are not specified as officers of the

                                      28
county in which they reside.^           See id.; Ga. Const, art. 6, §3, SI

I.    Although, as cited by Plaintiff, local legislation may alter

the   selection   and   terms   of    offices    of   magistrate    judges,   see

O.C.G.A.    § 15-10-20(d),      the     powers    of     the    magistrate    are

determined by State law.        Id. § 15-10-2.

      Because the magistrate judge here is a member of the State's

judicial system implementing State law and Plaintiff offers no

facts to show McDuffie County had authority or control over the

specific policy, McDuffie County may not be held liable for the

policy.    See Ray v. Judicial Corr. Servs., No. 2:12-cv-02819-RDP,

2017 WL 660842, at *13 (N.D. Ala. Feb. 17, 2017); Young v. Graham,

No. CV 304-066, 2005 WL 2237634, at *7 (S.D. Ga. Aug. 11, 2005)

(holding that the county sheriff ''acts as an agent of the State in

establishing and implementing policy and procedure respecting

pretrial detention and conditions of confinement"). Consequently,

Plaintiff's Section 1983 claims against McDuffie County fail as a

matter of law.



                            IV.      CONCLUSION


       For the foregoing reasons.            Moving    Defendants' motion for

judgment on the pleadings (Doc. 32) is GRANTED.                The Court DIRECTS


9 Plaintiff cites Georgia Code section 15-10-20(d) for the proposition that
"magistrate judges are officers of the county in which they hold office." (Br.
Resp, to Mot. for J. Pleadings, at 24.) Section 15-10-20(d) states, "Such
magistrates shall be the judges of the magistrate court and shall be known as
magistrates of the county"; the section cited does not state that magistrates
are "officers" of the county.

                                        29
the Clerk to terminate as parties Defendants Albert Reeves, Roy

Reeves, and McDuffie County.

      The      Court   concludes   this    Order    by   outlining       the   present

posture of all four counts brought by Plaintiff in his Amended

Complaint.       Plaintiff already voluntarily dismissed Counts III and

IV.   In this Order, the Court finds Count I fails as to Individual

Moving Defendants, Count II is barred by the statute of limitations

as to all Defendants, and Counts I and II fail as against McDuffie

County.     Therefore, the only yet undecided claim is Count I against

Defendant Davis.


      The Court reiterates its finding that the Amended Complaint

is the operative pleading in this case, and, as such, the Court

DENIES    AS    MOOT   Defendant   Davis's     motion    to    dismiss    (Doc.   14).

Defendant Davis has yet to file a responsive pleading or motion

pertaining       to    the   Amended   Complaint    relying      on   the      original

complaint as the operative pleading.             Having now stated otherwise,

the Court       allows   Defendant     Davis   TWENTY-ONE (21) DAYS from           the

date of this Order to file a responsive pleading or appropriate

motion pertaining to the operative Amended Complaint.

      ORDER      ENTERED     at   Augusta,                    this

September, 2019.


                                        JKRANO^ HALL,/CHIEF JUDGE
                                        UNITED STATES     DISTRICT    COURT
                                          )UTHERN   DISTRICT OF GEORGIA




                                          30
